Exhibit 99.1 MERCURY PARENT, LLC Consolidated Financial Statements For the Period from October 19 , 2016 to December 31, 2016 MERCURY PARENT, LLC CONTENTS Page No. Independent Auditors' Report 1 Consolidated Financial Statements: Consolidated Balance Sheet as of December 31, 2016 2 Consolidated Statement of Operations for the Period from October 19, 2016 to December 31, 2016 3 Consolidated Statement of Changes in Members’ Equity for the Period from October 19, 2016 to December 31, 2016 4 Consolidated Statement of Cash Flows for the Period from October 19, 2016 to December 31, 2016 5 Notes to Consolidated Financial Statements 6 Independent Auditors’ Report The Board of Directors Mercury Parent, LLC: We have audited the accompanying consolidated financial statements of Mercury Parent, LLC (the Company) and its subsidiaries, which comprise the consolidated balance sheet as of December 31, 2016, and the related consolidated statements of operations, members’ equity, and cash flows for the periods from October 19, 2016 to December 31, 2016, and the related notes to the consolidated financial statements. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with U.S. generally accepted accounting principles; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors ’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Mercury Parent, LLC and its subsidiaries as of December 31, 2016, and the results of their operations and their cash flows in accordance with U.S. generally accepted accounting principles. Emphasis of Matter As discussed in note 2 to the consolidated financial statements, effective October 19, 2016, Frazier Healthcare Partners acquired 53.2% of the equity interest in CCHN Group Holdings, Inc. and subsidiaries (predecessor entity) in a business combination accounted for as a purchase. As a result of the acquisition, the consolidated financial information for the periods after the acquisition is presented on a different cost basis than that for the periods before the acquisition. /s/ KPMG LLP Phoenix, Arizona March 10, 2017 1 MERCURY PARENT, LLC CONSOLIDATED BALANCE SHEET (amounts in thousands, except unit and per unit amounts) December 31, ASSETS Current assets: Cash and cash equivalents $ 5,308 Clinical assessment and other accounts receivable, net of allowances of $150 15,776 Income taxes receivable 810 Escrow deposits 3,632 Prepaid expenses and other current assets (includes related party of $812) 3,063 Total current assets 28,589 Property and equipment, net 11,183 Goodwill 351,381 Intangible assets, net 252,079 Other long-term assets 198 Total assets $ 643,430 LIABILITIES AND MEMBERS' EQUITY Current liabilities: Accounts payable $ 2,983 Accrued liabilities (includes related party of $396) 18,933 Other short-term liabilities 447 Current portion of long-term debt 3,428 Total current liabilities 25,791 Deferred tax liability, net 93,582 Other long-term liability 473 Long-term debt, net of current portion 187,293 Total liabilities 307,139 Commitments and contingencies Members' equity: Common units (351,600,000 units authorized, issued and outstanding, liquidity preference $1 per unit) 336,291 Series A units (39,066,667 units authorized, no units issued or outstanding, participate in dividends and distributions in excess of $1 per common unit) - Series B units (18,170,543 units authorized, no units issued or outstanding, participate in dividends and distributions in excess of $2 per common unit) - Series C units (14,777,249 units authorized, no units issued or outstanding, participate in dividends and distributions in excess of $3 per common unit) - Series D units (15,885,542 units authorized, no units issued or outstanding, participate in dividends and distributions in excess of $4 per common unit) - Total members' equity 336,291 Total liabilities and members' equity $ 643,430 See accompanying notes to consolidated financial statements. 2 MERCURY PARENT, LLC CONSOLIDATED STATEMENT OF OPERATIONS (amounts in thousands) Period from October 19, 2016 to December 31, 2016 Net revenue $ 41,635 Operating expenses: Service expense 36,489 General and administrative 530 Depreciation and amortization 6,356 Loss on disposition of assets 5 Management fees 2,334 Total operating expenses 45,714 Income (loss) from operations ) Interest expense ) Income (loss) before taxes ) Income tax benefit 2,828 Net income (loss) $ ) See accompanying notes to consolidated financial statements. 3 MERCURY PARENT, LLC CONSOLIDATED STATEMENT OF CHANGES IN MEMBERS’ EQUITY (amounts in thousands) Common Units Series A Series B Series C Series D Total Members' Equity Recapitalization and issuance of members' equity, October 19, 2016 $ 340,084 $ - $ - $ - $ - $ 340,084 Net loss from October 19, 2016 to December 31, 2016 ) - ) Stock-based compensation 407 - 407 Balance at December 31, 2016 $ 336,291 $ - $ - $ - $ - $ 336,291 See accompanying notes to consolidated financial statements. 4 MERCURY PARENT, LLC CONSOLIDATED STATEMENT OF CASH FLOWS (amounts in thousands) Period from October 19, 2016 to December 31, 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) Adjustments to reconcile net loss to net cashprovided byoperating activities: Depreciation and amortization 6,356 Amortization of debt issuance costs 330 Change in deferred income taxes ) Equity-based compensation 407 Provision for bad debts 218 Loss on disposal of property and equipment 5 Changes in operating assets and liabilities, net of effects of pushdown accounting: Accounts receivable 7,327 Prepaid expenses and other current assets ) Other long-term assets 3,559 Accounts payable,accrued liabilities and other liabilities ) Income taxes payable ) Net cash provided by operating activities 3,525 CASH FLOWS FROM INVESTING ACTIVITY Purchases of property and equipment ) Net cash used in investing activity ) CASH FLOWS FROM FINANCING ACTIVITIES Payment of financing fees ) Payment of contingent transaction expenses ) Draw on term loan, net of original issue discount 193,024 Payments on term loan, net of issuance costs ) Proceeds from issuance of members' equity 180,924 Return of capital to Providence ) Net cash used in financing activities ) NET DECREASE IN CASH ) Cash, beginning of the period 20,418 Cash, end of the period $ 5,308 SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for interest $ Cash paid for income taxes $ 147 See accompanying notes to consolidated financial statements. 5 MERCURY PARENT, LLC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1:Organization and Nature of Operations Nature of Operations Mercury Parent, LLC, (“Mercury Parent” or, collectively with its subsidiaries and affiliates, the “Company”) is a Delaware limited liability company formed on October 19, 2016 as a holding company for CCHN Group Holdings, Inc. (“CCHN” and together with its subsidiaries, “Matrix”). Matrix is a national provider of in-home care optimization and care management solutions, including comprehensive health assessments (“CHAs”), to members of managed care organizations. Through a national network of over 1,100 nurse practitioners, Matrix primarily generates revenue from CHAs, which obtain a health plan members’ information related to health status, social, environmental , and medication risks to help health plans improve the accuracy of such data and optimize care for the health plan member. Description of Transaction Prior to October 19, 2016, CCHN was wholly-owned by The Providence Service Corporation (“Providence”), a Delaware corporation. On October 19, 2016, affiliates of Frazier Healthcare Partners (“Buyer”) purchased a 53.2% equity interest in CCHN with Providence retaining a 46.8% equity interest. As a result of the transaction, Buyer gained control of CCHN. Concurrent with the transaction, Buyer and Providence exchanged their equity interests in CCHN for similar ownership in Mercury Parent, with CCHN becoming a wholly-owned subsidiary of Mercury Parent. Basis of Presentation As a result of the above transactions, Buyer applied the provisions of purchase accounting for business combinations. These financial statements represent those of the acquired entity. As such, the Company has elected to adopt pushdown accounting and reflect the use of the acquirer’s basis in the preparation of its financial statements beginning with the date of the change of control. References to “Successor” and “2016 Successor Period” refer to the Company on or after October 19, 2016 and the period from October 19, 2016 to December 31, 2016, respectively. See Note 2 for further description of the transaction and the application of pushdown accounting. Note 2 : Change of Control Transaction As indicated in Note 1, on October 19, 2016 (the “Close Date”), Buyer obtained control of the Company, and the Company has applied pushdown accounting effective as of the Close Date. The following transactions occurred contemporaneously with closing: Inflows: ● Buyer funded $187.1 million of cash for its equity interest, including $180.6 million for its acquisition of a 53.2% interest of CCHN and $6.5 million for its pro rata share of the additional capital contribution made at closing ● The Company received net debt proceeds of $193.0 million under a new lending arrangement Outflows: ● The Company repaid its existing debt plus interest of $381.2 million owed to Providence ● The Company paid $13.3 million, consisting of $0.6 million of Providence related expenses, $1.5 million of expenses, which were contingent on the close of the transaction and thus not reflected as an expense in the predecessor or successor period, $2.7 million of prepaid expenses for management fees, $6.2 million of equity issuance costs, and $2.3 million of debt transaction costs 6 Fair Value of Consideration Transferred The fair value of the consideration transferred was $180.9 million of proceeds (net of equity issuance costs) received for the units issued to Buyer, representing a 53.2% equity interest in the Company. The enterprise value of the Company as of the date of the transaction was $340.1 million and the fair value ofthe equity interest retained by Providence(46.8%) was determined to be $159.2 million. Allocation of Consideration Transferred The transaction has been accounted for by Buyer using the acquisition method of accounting as of the date of change of control. Acquisition method of accounting requires, among other things, that assets acquired and liabilities assumed be measured at their acquisition date fair values. The excess of the enterprise value over the net fair value of assets acquired and liabilities assumed was recorded as goodwill. Goodwill is not amortized, but is tested for impairment at least annually. The Company elected to pushdown the effects of the acquisition method as of the Close Date. The Company allocated the enterprise value of $340.1 million to the estimated fair value of acquired assets (assumed liabilities) as follows (in millions): Cash and cash equivalents $ 6.0 Accounts receivable 23.3 Prepaid expenses and other current assets 5.1 Property and equipment 8.7 Intangible assets 257.6 Goodwill 351.4 Other long-term assets 3.8 Accounts payable ) Accrued liabilities ) Other short-term liabilities ) Deferred tax liability ) Other long-term liabilities ) Long-term debt, net ) $ 340.1 Intangible assets in the table above consist of customer relationships of $18 0.0 million, and developed technology of $46.2 million that will be amortized over their estimated useful lives of ten and five years, respectively. Indefinite lived intangible assets consist of trade names and trademarks of $31.4 million, which are not subject to amortization. The estimates of the fair value of the assets or rights acquired and liabilities assumed at the date of the change of control are subject to adjustment during the measurement period (up to one year from the particular date of the change of control). The primary areas of the accounting for the change of control that are not yet finalized relate to the fair value of certain tangible and intangible assets acquired, residual goodwill and any related tax impact. The fair value of these net assets acquired are based on management’s estimates and assumptions, as well as other information compiled by management, including valuations that utilize customary valuation procedures and techniques. While the Company believes that such preliminary estimates provide a reasonable basis for estimating the fair value of assets acquired and liabilities assumed, it evaluates any necessary information prior to finalization of the fair value. During the measurement period, the Company will adjust assets or liabilities if new information is obtained about facts and circumstances that existed as of the date of the change of control that, if known, would have resulted in the revised estimated values of those assets or liabilities as of that date. The effect of measurement period adjustments to the estimated fair value is reflected as if the adjustments had been completed on the date of the change of control. The impact of all changes that do not qualify as measurement period adjustments are included in current period earnings. If the actual results differ from the estimates and judgments used in these fair values, the amounts recorded in the consolidated financial statements could be subject to a possible impairment of the intangible assets or goodwill, or require acceleration of the amortization expense of intangible assets in subsequent periods. 7 Goodwill recorded in connection with the change of control was attributable to the value of assembled workforce and future synergies expected to be achieved. Note 3:Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements are prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America and include the accounts of Mercury Parent and its consolidated wholly-owned subsidiaries and its affiliates. Affiliated entities operate in states that have statutory requirements regarding legal ownership of operating entities by a licensed medical practitioner. Accordingly, each affiliate entity has a contractual relationship with the Company whereby the Company provides management and other services for these affiliates. The Company has entered into license, service, and redemption agreements with the affiliates and the members of the affiliates. The Company may terminate the license, service , or employment agreement with or without cause upon written notice to the affiliated entity and/or member subject to certain time requirements generally less than 90 days. Upon termination, the member shall surrender the stock and the status of the physician as a member shall be deemed to have terminated and shall have no further ownership in the Company. The surrender of the stock by the member will be exchanged for a nominal amount as specified in the redemption agreement. As such, and in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification ("ASC") 810-10-05, "Consolidation of Entities Controlled by Contract," the affiliated entities are being presented on a consolidated basis as the Company meets the requirements to consolidate, specifically the controlling financial interest provisions. All intercompany accounts and transactions, including those between the Company and its subsidiaries and the affiliated entities, are eliminated in consolidation. Revenue Recognition The Company contracts with health plans to provide clinical assessments for their members that meet certain pre-determined criteria as defined by the providers. An assessment is a comprehensive physical examination of an individual performed by one of the Company's physicians or nurse practitioners. The clients for whom the Company performs these examinations use the assessment reports to impact care management of the member and properly report the cost of care of those members. Revenue is recognized in the period in which the services are rendered. All costs associated with the acquisition of new customers or contracts are expensed as incurred. The Company also contracts directly with health plans and offers care management and quality measure software for customer use. This is paid through license fees , which are set out in contracts, and billed monthly. Revenue is recognized in the period in which the services are rendered. All costs associated with the acquisition of new customers or contracts are expensed as incurred. Concentration of Credit Risk For the period from October 19, 2016 to December 31, 2016, two health plans made up approximately 42% of net revenues. Accounts receivable from these two health plans at December 31, 2016 were approximately 29% of total accounts receivable. 8 Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. Estimates also affect the reported amounts of revenue and expenses during the reporting period. Actual events and results could materially differ from those assumptions and estimates. The most significant assumptions and estimates underlying these consolidated financial statements and accompanying notes involve the recognition of revenues and receivables, allowances for contractual discounts and uncollectible accounts, long-lived assets, accounting for income taxes, insurance reserves, fair value estimates , and share-based payments. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Cash and cash equivalents are maintained at financial institutions and, at times, balances may exceed federally insured limits. At December 31, 2016, the Company has $5.3 million of interest bearing and non-interest bearing cash balances with one financial institution that exceed federally insured limits. Accounts Receivable and Allowance for Doubtful Accounts The Company records accounts receivable amounts at the contractual amount, less an allowance for doubtful accounts. The Company maintains an allowance for doubtful accounts at an amount it estimates to be sufficient to cover the risk that an account will not be collected. The Company regularly evaluates its accounts receivable, especially receivables that are past due, and reassesses its allowance for doubtful accounts based on specific client collection issues. In circumstances where the Company is aware of a specific payer’s inability to meet its financial obligation, the Company records a specific allowance for doubtful accounts to reduce the net recognized receivable to the amount the Company reasonably expects to collect. The Company also provides a general allowance, based upon historical evidence. Property and Equipment Property and equipment are recorded at cost less accumulated depreciation, and are depreciated using the straight-line method over the following estimated useful lives of the related assets. Useful Life Computer applications 3 years Computer equipment 3 years Office equipment 5 years Furniture and fixtures 5 years Leasehold improvements Shorter of lease term or 5 years Expenditures for repairs and maintenance are charged to expense as incurred. Expenditures for major renewals and betterments, which extend the useful lives of existing equipment, are capitalized. For items that are disposed, the cost and related accumulated depreciation are removed from the accounts and any resulting gain or loss is recognized in the consolidated statement of operations. In accordance with ASC 360-10-35, " Impairment or Disposal of Long-Lived Assets ," the Company evaluates the carrying amount of its property and equipment whenever changes in circumstances or events indicate that the value of such assets may not be fully recoverable. An impairment loss is recorded when the sum of the undiscounted future cash flows is less than the carrying amount of the asset and is measured as the amount by which the carrying amount of the asset exceeds its fair value. 9 Software Development Costs The Company capitalizes certain development costs incurred in connection with its internal use software in accordance with ASC 350-40, " Internal-Use Software ." The costs incurred in the preliminary stages of development are expensed as incurred. Once an application has reached the development stage, internal and external costs, if direct and incremental, are capitalized until the software is substantially complete and ready for its intended use. Capitalization ceases upon completion of all substantial testing. Internal use software is included as a component of property and equipment and amortization begins when the computer software is ready for its intended use. Internal use software is amortized on a straight-line basis over the estimated useful lives of the related software applications, which is generally three to five years. During the period from October 19, 2016 to December 31, 2016, $1.9 million was capitalized as internally developed software , which is a component of computer software included in property and equipment. Goodwill Goodwill represents the excess of the purchase price over the fair value of tangible net assets of acquired businesses after amounts are allocated to other intangible assets. In accordance with ASC 350-20, " Intangibles - Goodwill and Other ," the Company evaluates goodwill for impairment on an annual basis as of the first day of the fourth quarter of each calendar year-end and on an interimbasis should events and circumstances warrant. To test for impairment, the Company first performs a qualitative assessment of relevant circumstances and events to determine if it is more likely than not that the fair value of a reporting unit is less than its carrying value, including goodwill. If it is determined that it is more likely than not that the fair value of the reporting unit is less than its carrying value, then the Company would perform the two step goodwill impairment test. Step one is carried out by comparing the fair value of a reporting unit containing the goodwill with its carrying amount, including the goodwill. If the fair value of the reporting unit exceeds its carrying amount, goodwill of the reporting unit is not considered to be impaired. However, if the carrying amount exceeds the fair value, the Company performs step two of the test , which compares the implied fair value of the reporting unit goodwill with the carrying amount of that goodwill. The excess carrying amount of the goodwill is considered impaired and an impairment loss is recorded. Impairment, if any, is based on the excess of the carrying amount over the fair value, based on market value when available, or discounted expected cash flows, of those assets and is recorded in the period in which the determination is made. Other Intangible Assets Other intangible assets primarily consist of customer relationships, trade name and trademarks, developed technologies, and non-compete agreements acquired in business combination transactions. Intangible assets (excluding indefinite lived assets) are amortized over their estimated useful lives using a straight-line method. In accordance with ASC 360-10-35, " Impairment or Disposal of Long-Lived Assets ," the Company evaluates the carrying amount of its intangible long-lived assets whenever changes in circumstances or events indicate that the value of such assets may not be fully recoverable. An impairment loss is recorded when the sum of the undiscounted future cash flows is less than the carrying amount of the asset and is measured as the amount by which the carrying amount of the asset exceeds its fair value. Operating Leases The Company has certain operating leases for its vehicle fleet and its administrative facilities and office equipment in California, Arizona , and Florida. Leases that do not transfer substantially all benefits and risks of ownership to the Company or meet any of the other criteria for capitalization are classified as operating leases. These lease payments are recognized as an expense on a straight-line basis over the lease term. Debt Issuance Costs Debt issuance costs are deferred and amortized to interest expense using the straight-line method over the terms of the related debt. For the period from October 19, 2016 to December 31, 2016, the Company recognized interest expense of $0.3 million from the amortization of debt issuance costs. Unamortized debt issuance costs are $7.3 million at December 31, 2016 and are a reduction of current and long-term debt . 10 Defined - Contribution Plans The Company maintains defined-contribution plans (the "Plans"), for the benefit of eligible employees under the provision of Section 401(k) of the U.S. Internal Revenue Code. The Company provides matching contributions that vest over three years. Unvested matching contributions are forfeitable upon employee termination. Employee contributions are fully vested and non-forfeitable. The assets of the Plans are held separately from those of the Company and are independently managed and administered. The Company’s contributions to these plans were $0.3 millionfor the period from October 19, 2016 to December 31, 2016 . Income Taxes The Company accounts for income taxes under an asset and liability approach that requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been recognized in its consolidated financial statements or tax returns. In estimating future tax consequences, the Company generally considers all expected future events other than enactments of changes in the tax law or rates. While Mercury Parent is a pass-through entity, affiliates and subsidiaries in these consolidated financial statements are taxable entities, giving rise to the tax provisions contained in these consolidated financial statements. The Company reviews its filing positions for all open tax years in all U.S. federal and state jurisdictions where the Company is required to file for uncertain tax positions. The Company recognizes a liability for each uncertain tax position at the amount estimated to be required to settle the issue. The Company's policy is to recognize interest and penalties accrued on any unrecognized tax benefits as a component of income tax expense. Equity- Based Compensation The Company accounts for equity-based compensation in accordance with ASC 718, " Compensation-Stock Compensation . " In accordance with ASC 718, equity-based compensation cost is measured at the grant date based on the fair value of the award. The Company uses an option pricing model to determine the fair value of stock-based awards. The assumptions for expected terms were determined using the simplified method outlined in Staff Accounting Bulletin No. 110, as the Company does not have sufficient historical evidence for determining expected terms. The risk-free interest rate is based on the U.S. Treasury rates at the grant date with maturity dates approximately equal to the expected term at the grant date. The historical volatility of a representative group of peer companies' stock is used as the basis for the volatility assumption. Management Fees In connection with the change of control transaction described in Note 2, the Company entered into a management services agreement with an affiliate of its majority member. Under the terms of the agreement, the Company prepaid a management fee of $2 .8 million, which was recorded as a prepaid expense and is being amortized over a term of 3.5 months. For the period from October 19, 2016 to December 31, 2016, the Company amortized $1.9 million of prepaid expense. Upon a change of control, the unamortized portion of the management fee would be fully expensed on or before the date that the change of control occurs. As part of the agreement, the Company is also obligated to pay to both of its members an ongoing management fee equal to four percent of consolidated EBITDA, as such term is defined in the agreement. As of December 31, 2016, the Company had accrued related party management fees of $0.4 million. Segment Information ASC 280, " Segment Reporting ," establishes standards for reporting information about reportable segments. Operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision maker, or decision-making group (“DM"), in deciding how to allocate resources and in assessing performance. The Company operates only one material reportable segment. The Company derives substantially all its revenues from activities in the United States and holds substantially all its long-lived assets in the United States. 11 Recent Accounting Pronouncements In May 2014, the FASB issued Accounting Standards Update ("ASU") No. 2014-09, "
